Citation Nr: 0413620	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-22 062	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Evaluation of status-post discectomy at L5-S1, rated as 
10 percent disabling from October 1, 2002.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Seattle, Washington RO that, in part, granted a claim of 
entitlement to service connection for status-post discectomy 
at L5-S1 and assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293), effective from the day 
following the veteran's separation from service-
October 1, 2002.  Jurisdiction of the veteran's claims file 
was transferred to the RO in Wichita, Kansas in April 2003.

The Board notes that the veteran requested a Board hearing at 
the RO at the time he submitted his substantive appeal in 
August 2003.  In August 2003, the RO sent the veteran a 
letter and requested that he clarify whether he wanted a 
videoconference hearing at the RO before a Veterans Law Judge 
(VLJ), a hearing at the RO before a VLJ, a hearing in 
Washington, DC, before a VLJ, a hearing at the RO before a 
Decision Review Officer (DRO), or whether he no longer wanted 
a hearing.  Evidence of record reflects that the veteran 
submitted a statement in August 2003 indicating his desire to 
have a hearing at the RO before a DRO.  

The record reflects that, in September 2003, the veteran 
testified at a hearing at the RO before a DRO.  At his 
hearing, the veteran reiterated that he no longer wanted a 
Board hearing.  Accordingly, the veteran's request for a 
Board hearing is considered to be withdrawn.  38 C.F.R. § 
20.702(e) (2003).  

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, 
October 1, 2002.  


REMAND

Review of the claims file reveals that the veteran has not 
been properly advised in accordance with the changes brought 
about by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) with respect to his claim.

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
information or evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  38 C.F.R. § 3.159 (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has satisfied its duty to notify the veteran of 
what is needed to substantiate the claim for an evaluation 
higher than 10 percent for status-post discectomy at L5-S1, 
particularly the information or evidence required of the 
veteran and the evidence that VA will obtain in light of new 
regulation changes that will be described below.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

In this regard, the Board notes that although the RO sent the 
veteran a letter in June 2003 providing him information with 
respect to the law as it generally pertains to the claim of 
whether an evaluation higher than 10 percent was warranted 
for status-post discectomy at L5-S1 from October 1, 2002, the 
RO did not specifically inform the veteran of what it would 
take to substantiate his claim for a higher evaluation, 
especially in light of changes in regulations used to 
evaluate diseases and injuries of the spine.  67 Fed. Reg. 
54345-49 (Aug. 22, 2002); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003).  

The Board notes that service connection was originally 
granted for status-post discectomy of the L5-S1 in October 
2002, when it was rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  In this regard, the Board notes that the 
regulations used to evaluate diseases and injuries of the 
spine, including intervertebral disc syndrome and 
degenerative arthritis of the spine, changed during the 
pendency of the veteran's appeal.  The record shows that the 
veteran received notice of the rating criteria for rating 
intervertebral disc syndrome that were in effect in October 
2002.  This was addressed in the July 2003 statement of the 
case (SOC).  67 Fed. Reg. 54345-49 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003). 

It does not appear in the record that the veteran has 
received notice of the changes made to the criteria for 
evaluating diseases and injuries of the spine, which became 
effective on September 26, 2003.  See 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  Effective September 26, 2003, the diagnostic 
codes for rating diseases and injuries of the spine were re-
designated as Diagnostic Codes 5235 to 5243 for vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome.  The criteria for 
rating diseases and injuries of the spine were also amended.  

Because the change took effect during the pendency of the 
veteran's appeal, the question arises as to which set of 
rating criteria applies.  Nevertheless, the veteran has not 
been put on notice of the amendment and given the opportunity 
to argue his case with respect to these changes.  
Furthermore, the RO has not taken the opportunity to 
evaluate the veteran's service-connected status-post 
discectomy at L5-S1 under the revised criteria for rating 
diseases and disabilities of the spine.  The veteran could be 
prejudiced as a result of the Board addressing this matter in 
the first instance.  Because additional development is 
necessary in the veteran's case, as will be discussed below, 
time will be saved if the notice required as a result in the 
changes in rating criteria is provided to the veteran while 
the file is at the RO.  By so doing, the veteran will be 
given ample opportunity to submit evidence relative to the 
changed criteria and have the RO consider the evidence before 
returning the case to the Board.  As such, the veteran should 
be specifically advised by the RO of the new rating criteria 
for evaluating diseases and disabilities of the spine, 
including intervertebral disc syndrome, and the RO should 
specifically evaluate his claim under 38 C.F.R. § 4.71a as it 
existed when service connection was awarded, and as amended 
during the pendency of his appeal.  67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because the current severity of the 
veteran's service-connected status-post discectomy at L5-S1 
is unclear.  Furthermore, the Board notes that although the 
veteran was afforded a VA examination in June 2003, the 
record does not contain a current examination that takes into 
account the rating criteria, including the criteria 
established to rate intervertebral disc syndrome, such as the 
total duration of incapacitating episodes over the past 12 
months or all orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  See 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 
5293)).  Therefore, the Board finds a new VA examination 
would be appropriate so that the veteran's service-connected 
back disability can be properly evaluated in terms pertinent 
to such criteria.  

In this regard, the Board also notes that the record does not 
indicate whether the veteran's age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, affect his normal range of motion.  68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  Therefore, as the current evidence of 
record is insufficient to rate the veteran's back disability 
under the potentially applicable rating criteria, the veteran 
should be afforded new VA examinations that evaluate the 
veteran's symptomatology in terms pertinent to the rating 
criteria that were in effect at the time service connection 
was awarded, as well as the rating criteria amended during 
the pendency of his appeal.  67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235 through 
5243)).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of what is 
yet required of him to substantiate his 
claim for a higher evaluation for status-
post discectomy at L5-S1, and of the 
information or evidence that VA will yet 
obtain with respect to his claim.  
38 C.F.R. § 3.159 (2003).  This notice 
should be specifically tailored to 
address the applicable rating criteria, 
including the changes made to the 
criteria for rating the spine.  He should 
be specifically informed that he should 
submit any evidence in his possession 
that pertains to the claim on appeal.  
Id.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his low back disability from October 
2002 to the present.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  He should be given 
opportunity to provide the records.

3.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
neurological examinations to determine 
the severity of impairment caused by his 
service-connected status-post discectomy 
at L5-S1.   The claims file, a copy of 
this remand, copies of 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293 
(2003)), and 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 
5243)), along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner(s) for review.  

The examiner(s) should determine the 
current severity of the veteran's 
service-connected status-post 
discectomy at L5-S1.  All indicated 
tests and studies, to include x-rays 
and other diagnostic procedures 
deemed necessary, should be 
conducted.  Clinical findings should 
be elicited so that both sets of 
rating criteria may be applied.  
67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 
5243)).  Periods of incapacitation 
(frequency and duration) should be 
specifically noted.  In addition, 
after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent 
to which the veteran experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., and 
should equate such problems to the 
rating criteria.  (In other words, 
functional losses due to pain, etc. 
may result in disability tantamount 
to that contemplated by the criteria 
for a higher rating.  If so, the 
examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The neurological examiner 
should identify symptoms due to disc 
disease and describe the nerve(s) 
affected, or seemingly affected by 
nerve root compression.  The 
symptoms should be characterized as 
causing mild, moderate, or severe 
incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis for each nerve 
affected, or seemingly affected.  
The rationale for all opinions of 
any examiner should be explained in 
detail. 

4.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA implementing 
regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claim, including evaluating the 
veteran's service-connected status-post 
discectomy of the L5-S1 under 38 C.F.R. § 
4.71a as it was at the time service 
connection was awarded, and as amended 
during the pendency of his appeal.  
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003)); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  Consideration should 
be given to all potentially applicable 
diagnostic codes and to whether "staged" 
ratings are warranted.  Fenderson, 12 
Vet. App. at 119.  Consideration should 
also be given to 38 C.F.R. § 3.321(b) 
(2003).  If the benefit sought is denied, 
a supplemental SOC (SSOC) should be 
issued.  The SSOC should include a 
complete recitation of all applicable 
rating criteria for rating the spine, 
including disc disease.  67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 
5243)).  Additionally, if the veteran 
does not appear for any scheduled 
examination, the SSOC should specifically 
refer to 38 C.F.R. § 3.655 (2003).  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SSOC was issued in September 
2003.  38 C.F.R. § 19.31 (2003).  The 
veteran should be afforded an opportunity 
to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

